Case 4:18-cr-20161-MFL-SDD ECF No. 35, PageID.170 Filed 07/29/20 Page 1 of 7

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Cr. No. 18-20161

                     v.                          Hon. Matthew F. Leitman

JOHNATHON MAPUATULI,

      Defendant.
                                     /

                      SUPPLEMENT TO DEFENDANT’S
                   MOTION FOR COMPASSIONATE RELEASE

      Defendant, Johnathon Mapuatuli, through counsel, Bryan J. Sherer,

supplements his Motion for Compassionate Release with the exhibits attached

hereto.

                                           s/ Bryan J. Sherer, P69254
                                           Federal Community Defender
                                           Eastern District of Michigan
                                           111 E. Court Street, Suite L-100
                                           Flint, Michigan 48502
                                           (810) 232-3600
Dated: July 29, 2020                       bryan_sherer@fd.org

                          CERTIFICATE OF SERVICE

     I certify that on July 29, 2020, I filed the foregoing document and its

attachments via the ECF system, which will send notification to opposing counsel

of record.

                                           /s/Bryan J. Sherer
Case 4:18-cr-20161-MFL-SDD ECF No. 35, PageID.171 Filed 07/29/20 Page 2 of 7
Case 4:18-cr-20161-MFL-SDD ECF No. 35, PageID.172 Filed 07/29/20 Page 3 of 7
Case 4:18-cr-20161-MFL-SDD ECF No. 35, PageID.173 Filed 07/29/20 Page 4 of 7
Case 4:18-cr-20161-MFL-SDD ECF No. 35, PageID.174 Filed 07/29/20 Page 5 of 7
Case 4:18-cr-20161-MFL-SDD ECF No. 35, PageID.175 Filed 07/29/20 Page 6 of 7
Case 4:18-cr-20161-MFL-SDD ECF No. 35, PageID.176 Filed 07/29/20 Page 7 of 7
